  Case 18-30870      Doc 60    Filed 06/04/20 Entered 06/04/20 12:05:48             Desc Main
                                  Document Page 1 of 1
                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                      Eastern Division

In Re:                                       )               BK No.:    18-30870
ALFREDA COBURN THOMPSON                      )
                                             )               Chapter: 13
                                             )
                                                            Honorable Donald R. Cassling
                                             )
                                             )
               Debtor(s)                     )

                        ORDER GRANTING MOTION TO INCUR DEBT

       THIS MATTER coming to be heard on the motion of the Debtor, the Court having jurisdiction
over the parties and the subject matter and being duly advised in the premises and due notice having
been given to the parties entitled thereto:

   It is hereby ORDERED that:

   The Debtor is granted leave to obtain financing in the amount of up to $14,006.95, with financing of
an annual percentage rate of up to 20.75%, with monthly payments of up to $450.00 per month for a
2017 Ford Escape or similar vehicle.

  No objection to the motion having been lodged within the time required by Amended General Order
No. 20-03, any potential objections have been waived, and the motion is therefore granted.




                                                         Enter:


                                                                  Honorable Donald R. Cassling
Dated: June 04, 2020                                              United States Bankruptcy Judge

 Prepared by:
 Alexander Preber ARDC #6324520
 David M. Siegel & Assoc., LLC
 790 Chaddick Drive
 Wheeling, IL 60090
 (847) 520-8100
